 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into effective the 30th
day of September 2018, by and between Amerityre Corporation (the “Company”), and
Michael Sullivan, (the “Executive”).

 

PREMISES

 

A.     The Board of Directors of the Company (the “Board”), desires to employ
the Executive as the Company’s CEO and President.

 

B.     The Executive desires to perform all of such services as the Company’s
CEO and President and both the Company and the Executive want to enter into a
written agreement as to their understanding of the employment relationship.

 

FOR AND IN CONSIDERATION of the mutual covenants contained herein and of the
mutual benefits to be derived hereunder, the parties agree as follows:

 

1.     Definitions. Whenever used in this Agreement, the following terms shall
have the meanings set forth below:

 

(a)     “Accrued Benefits” shall mean the amount payable not later than ten (10)
days following an applicable Termination Date and which shall be equal to the
sum of the following amounts:

 

(i)     All salary, options, bonus or stock awards, earned or accrued through
the Termination Date;

 

(ii)     Reimbursement for any and all monies advanced in connection with the
Executive’s employment for reasonable and necessary expenses incurred by the
Executive and approved by the Company through the Termination Date;
and          

 

(iii)     All other payments and benefits to which the Executive may be entitled
under the terms of any benefit plan of the Company.           

 

(b)     “Board” shall mean the board of directors of the Company.

 

(c)     “Cause” shall mean any of the following:

 

(i)     The engagement by the Executive in fraudulent conduct, which the Board
determines, in its reasonable discretion, has a significant adverse impact on
the Company in the conduct of the Company’s business;

 

(ii)      Conviction of a felony, as evidenced by a binding and final judgment,
order or decree of a court of competent jurisdiction, which the Board
determines, in its sole discretion, has a significant adverse impact on the
Company in the conduct of the Company’s business;

 

(iii)     Neglect or refusal by the Executive to perform his duties or
responsibilities, which neglect or refusal, if capable of correction, is not
corrected by Executive after seven (7) days’ notice in writing to Executive from
the Board which specifies the neglect or refusal; or

 

(iv)     Material violation by the Executive of the Company’s established
policies and procedures, which violation, if capable of correction, is not
corrected by Executive after seven (7) days’ notice in writing to Executive from
the Board which specifies the violation.

 

(d)     “Change of Control” shall mean:

 

1

--------------------------------------------------------------------------------

 

 

 

(i)     The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (1) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (d), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition directly from the
Company, (2) any acquisition by the Company, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (iii) of this Section 1; or

 

(ii)     (1) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board or (2) a majority of
the members of the Board ceases to be comprised of Directors whose most recent
election to the Board was approved by at least a majority of the Incumbent Board
prior to such election; or

 

(iii)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

(iv)     Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

 

(e)     “Change of Control Period” shall mean the term of this Agreement and any
renewal or

 

2

--------------------------------------------------------------------------------

 

 

 

extension thereof.

 

(f)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

 

(g)     “Confidential Information” means information (i) disclosed to or known
by the Executive as a consequence of or through his/her employment with the
Company, (ii) not generally known outside the Company, and (iii) which relates
to the Company’s business. Confidential Information includes, but is not limited
to, information of a technical nature, such as methods and materials, trade
secrets, inventions, processes, formulas, systems, computer programs, and
studies, and information of a business nature such as business plans, market
information, costs, customer lists, and so forth.

 

(h)     “Developments” means all Inventions, whether or not patentable, computer
programs, copyright works, trademarks, Confidential Information, Works of
Authorship, and other intellectual property, made, conceived or authored by the
Executive, alone or jointly with others, while employed by the Company; whether
or not during normal business hours or on the Company’s premises, that are
within the present or reasonably contemplated scope of the Company’s business at
the time such Developments are made, conceived, or authored, or which result
from or are suggested by any work the Executive or others may do for or on
behalf of the Company.

 

(i)     “Invention” means discoveries, concepts, and ideas, whether or not
patentable or copyrightable, including but not limited to improvements,
know-how, data, processes, methods, formulae, and techniques, as well as
improvements thereof, or know-how related thereto, concerning any past, present
or prospective activities of the Company which the Executive makes, discovers or
conceives (whether or not during the hours of his engagement of with the use of
the Company’s facilities, materials or personnel), either solely or jointly with
others during his engagement by the Company or any affiliate and, if based on or
related to Proprietary Information, at any time after termination of such
engagement.

 

(j)     “Intellectual Property” means Inventions, Confidential Information,
Works of Authorship, patent rights, trademark rights, service mark rights,
copyrights, know-how, Developments and rights of like nature arising or
subsisting anywhere in the world, in relation to all of the foregoing, whether
registered or unregistered.

 

(k)     “Notice of Termination” shall mean the notice described in Section 13
hereof.

 

(l)     “Person” shall mean any individual, partnership, joint venture,
association, trust, corporation or other entity, other than an executive benefit
plan of the Company of an entity organized, appointed of established pursuant to
the terms of any such benefit plan.

 

(m)     “Proprietary Information” shall mean any and all methods, inventions,
improvements or discoveries, whether or not patentable or copyrightable, and any
other information of a similar nature related to the business of the Company
disclosed to the Executive or otherwise made known to him as a consequence of or
through his engagement by the Company (including information originated by the
Executive) in any technological area previously developed by the Company or
developed, engaged in, or researched, by the Company during the term of the
Executive’s engagement, including, but not limited to, trade secrets, processes,
products, formulae, apparatus, techniques, know-how, marketing plans, data,
improvements, strategies, forecasts, customer lists, and technical requirements
of customers, unless such information is in the public domain to such an extent
as to be readily available to competitors.

 

(n)     “Termination Date” shall mean, except as otherwise provided in Section
13 hereof,

 

(i)     The Executive’s date of death;

 

(ii)     Thirty (30) days after the delivery of the Notice of Termination
terminating the Executive’s employment on account of Illness or Incapacity
pursuant to Section 17 hereof, unless

 

3

--------------------------------------------------------------------------------

 

 

 

the Executive returns on a full-time basis to the performance of his duties
prior to the expiration of such period;

 

(iii)     Three (3) months after the delivery of the Notice of Termination if
the Executive’s employment is terminated by the Executive voluntarily; and

 

(iv)     Three (3) months after the delivery of the Notice of Termination if the
Executive’s employment is terminated by the Company for any reason other than
death or Illness or Incapacity.

 

(o)     “Termination Payment” shall mean the payment described in Section 15
hereof.

 

(p)     “Works of Authorship” means an expression fixed in a tangible medium of
expression regardless of the need for a machine to make the expression manifest,
and includes but is not limited to, writings, reports, drawings, sculptures,
illustrations, video recordings, audio recordings, computer programs, and
charts.

 

2.     Employment. The Company hereby employs the Executive to perform those
duties generally described in this Agreement, and the Executive hereby accepts
and agrees to such employment on the terms and conditions hereinafter set forth.

 

3.     Stated Term. The term of this Agreement shall be from the effective date
hereof until 12/31/19, subject to the termination provision of Section 13 of
this Agreement, or unless extended or renewed by the written agreement of the
parties.

 

4.     Duties. During the term of this Agreement, Executive shall be employed by
Company as CEO and President to perform the following duties:

 

(a) Have general charge of the Company’s business affairs and property and
general supervision over the Company’s officers, employees and agents;

 

(b) Provide leadership, coordination and general direction regarding the
Company’s policies, plans and programs to the operations of the Company and
oversee their execution;

 

(c) Establish goals and objectives for the operations of the Company and ensures
that such goals and objectives are met;

 

(d) Administer and otherwise ensure compliance with the Company’s policies and
procedures and local, county, state and federal regulations;

 

(e) Develop and manage Company’s strategic operating plan and budgets;

 

(f) Perform related duties as required or deemed appropriate by the Board to
accomplish the responsibilities and functions of the office;

 

(g) Anticipate and identify issues of concern to the Board and develop
strategies and solutions.

 

The Executive shall devote substantially all of his working time and efforts to
the business of the Company and its subsidiaries and shall not during the term
of this Agreement be engaged in any other substantial business activities which
will significantly interfere or conflict with the reasonable performance of his
duties hereunder.

 

5.     Compensation.

 

(a)     Salary. For all services rendered by the Executive, the Company shall
pay to the

 

4

--------------------------------------------------------------------------------

 

 

 

Executive a salary of $150,000 per year (“Annual Salary”) throughout the term of
this Agreement, payable in equal installments bi-weekly. All salary payments
shall be subject to withholding and other applicable taxes. The rate of salary
may be increased at any time as the Board may determine, based on earnings,
increased business activities of the Company, or such other factors as the Board
may deem appropriate.

 

(b)     Stock Award. In connection with the execution of this Agreement, the
Company awards Executive with 1.98 million shares of the Company’s common stock
(the “Stock Award”). The Stock Award shall be valued at $0.0163 per share, which
amount represents the closing price of the Company’s common stock as quoted on
the OTC Markets on September 28, 2018 (the last trading date of the quarter).
The Stock Award will be earned by the Executive in twelve equal monthly
installments (165,000 shares per month) over the course of calendar year 2019.
Stock awards during the remainder of calendar year 2018 will continue to be
earned as outlined in section 5b of the Employment Agreement dated 2/23/2017.
All stock awards related to this agreement, and the Employment Agreement dated
2/23/2017 will continued to be issued approximately every six months.

 

(c)     Bonus Compensation. In connection with Executive’s employment, Executive
will be eligible to earn bonus compensation up to Twenty (20)% of Annual Salary
under Section 5(a) based on the Company meeting the following financial
performance objectives:

 

Fiscal Year Ending June 30, 2019:

 

(i)     For achieving an increase in net sales revenue equal to or exceeding $4
million for the fiscal 2019 year.

(ii)     For achieving positive net income exceeding $100,000 before the payment
of preferred dividends for the fiscal 2019 year

 

(d)     Executive Benefits. The Company shall provide such health and medical
insurance for the Executive in the form and program chosen by the Company for
such full-time employees. In addition to the stock option plan specified in
subsection (b) above, the Executive shall be entitled to participate in any
retirement, pension, profit-sharing, stock option, or other plan as in effect
from time to time on the same basis as other employees.

 

6.     Expenses. The Company will reimburse the Executive for expenses incurred
in connection with the Company’s business, including expenses for travel,
lodging, meals, beverages, entertainment, and other items on the Executive’s
periodic presentation of an account of such expenses.

 

7.     Vacations. Executive shall be entitled each year during the term hereof
to a paid vacation of four (4) weeks. Vacation shall be taken by Executive at a
time and with starting and ending dates mutually convenient to the Company and
Executive. Vacation or portions of vacations not used in one employment year
shall carry over to the succeeding employment year according to current company
employee policy.

 

8.     Nondisclosure of Proprietary and Confidential Information. Recognizing
that the Company is presently engaged, and may hereafter continue to be engaged,
in the research and development of processes and the performance of services
which involve experimental and inventive work; and that the success of the
Company’s business depends upon the protection of the processes, products and
services by patent, copyright or by secrecy; and that the Executive has had, or
during the course of his engagement may have, access to Proprietary and
Confidential Information of the Company, as herein defined, or other information
and data of a secret or propriety nature of the Company which the Company
desires to keep confidential and the Executive has furnished, or during the
course of his engagement may furnish, such information to the Company, the
Executive agrees and acknowledges that:

 

(a)     The Company has exclusive property rights to all Proprietary and
Confidential Information and the Executive hereby assigns all rights he might
otherwise possess in any Proprietary and Confidential Information to the
Company. Except as required in the performance of his duties to the Company, the
Executive will not at any time during or after the term of his engagement, which
term shall

 

5

--------------------------------------------------------------------------------

 

 

 

include any time in which the Executive may be retained by the Company as a
consultant, directly or indirectly use, communicate, disclose or disseminate any
Proprietary or Confidential Information of a secret, proprietary, confidential
or generally undisclosed nature relating to the Company, its products,
customers, processes and services, including information relating to testing,
research, development, manufacturing, marketing and selling.

 

(b)     All documents, records, notebooks, notes, memoranda and similar
repositories of, or containing, Proprietary and Confidential Information or any
other information of a secret, proprietary, confidential or generally
undisclosed nature relating to the Company or its operations and activities made
or complied by the Executive at any time or made available to him prior to or
during the term of his engagement by the Company, including any and all copies
thereof, shall be the property of the Company, shall be held by him in trust
solely for the benefit of the Company, and shall be delivered to the Company by
him on the termination of his engagement or at any other time on the request of
the Company.

 

(c)     The Executive will not assert any rights under any inventions,
trademarks, copyrights, discoveries, concepts or ideas, or improvements thereof,
or know-how related thereto, as having been made or acquired by him prior to his
being engaged by the Company or during the term of his engagement if based on or
otherwise related to Proprietary or Confidential Information.

 

9.     Assignment Of Inventions.     

 

(a)     All Inventions shall be the sole property of the Company, and the
Executive agrees to perform the provisions of this Section 10 with respect
thereto without the payment by the Company of any royalty or any consideration
therefor other than the regular compensation paid to the Executive in the
capacity of an the Executive or consultant.

 

(b)     The Executive shall maintain written notebooks in which he shall set
forth, on a current basis, information as to all Inventions, describing in
detail the procedures employed and the results achieved as well as information
as to any studies or research projects undertaken on the Company’s behalf. The
written notebooks shall at all times be the property of the Company and shall be
surrendered to the Company upon termination of his engagement or, upon the
request of the Company, at any time prior thereto.

 

(c)     The Executive shall apply, at the Company’s request and expense, for
United States and foreign letters patent or copyrights either in the Executive’s
name or otherwise as the Company shall desire.

 

(d)     The Executive hereby assigns to the Company all of his rights to such
Inventions, and to applications for United States and/or foreign letters patent
or copyrights and to United States and/or foreign letters patent or copyrights
granted upon such Inventions.

 

(e)     The Executive shall acknowledge and deliver promptly to the Company,
without charge to the Company, but at its expense, such written instruments
(including applications and assignments) and do such other acts, such as giving
testimony in support of the Executive’s inventorship, as may be necessary in the
opinion of the Company to obtain, maintain, extend, reissue and enforce United
States and/or foreign letters patent and copyrights relating to the Inventions
and to vest the entire right and title thereto in the Company of its nominee.
The Executive acknowledges and agrees that any copyright developed or conceived
of, by the Executive during the term of his employment which is related to the
business of the Company shall be a “work for hire” under the copyright law of
the United States and other applicable jurisdictions.

 

(f)     The Executive represents that his performance of all the terms of this
Agreement and as an Executive of or consultant to the Company does not and will
not breach any trust prior to his employment by the Company. The Executive
agrees not to enter into any agreement either written or oral in conflict
herewith and represents and agrees that he has not brought and will not bring
with him to the

 

6

--------------------------------------------------------------------------------

 

 

 

Company or use in the performance of his responsibilities at the Company any
materials or documents of a former Company which are not generally available to
the public, unless he has obtained written authorization from the former Company
for their possession and use, a copy of which has been provided to the Company.

 

(g)     No provisions of the Paragraph shall be deemed to limit the restrictions
applicable to the Executive under Section 9 and 10.

 

10.     Shop Rights. The Company shall also have the royalty-free right to use
in its business, and to make, use and sell products, processes and/or services
derived from any inventions, discoveries, concepts and ideas, whether or not
patentable, including but not limited to processes, methods, formulas and
techniques, as well as improvements thereof or know-how related thereto, which
are not within the scope of Inventions as defined herein but which are conceived
of or made by Executive during the period he is engaged by the Company or with
the use or assistance of the Company’s facilities, materials, or personnel.

 

11.     Non-Compete. The Executive hereby agrees that during the term of this
Agreement and any renewal or extension term thereof, and for the period of two
years from the termination thereof that the Executive will not:

 

(a)     Own, manage, operate, or control any business of the type and character
engaged in and competitive with the Company or any subsidiary thereof. For
purposes of this paragraph, ownership of securities of not in excess of two and
one-half percent (2.5%) of any class of securities of a public company listed on
a national securities exchange or on the National Association of Securities
Dealers Automated Quotation System (NASDAQ) shall not be considered to be
competition with the Company or any subsidiary thereof;

 

(b)     Act as, or become employed as, an officer, director, executive,
consultant or agent of any business of the type and character engaged in and
competitive with the Company or any of its subsidiaries;

 

(c)     Solicit any similar business to that of the Company’s for, or sell any
products or services that are in competition with the Company’s products and
services to, which is, as of the date hereof, a customer or client of the
Company or any of its subsidiaries, or was such a customer or client thereof; or

 

(d)     Solicit the employment of, or hire, any full time the Executive employed
by the Company or its subsidiaries as of the date of termination of this
Agreement.

 

12.     Termination. The Company may terminate this Agreement without Cause. If
this Agreement is so terminated, then Company will be obligated to pay the
Executive the lesser of either: Four (4) months of the Executive’s Annual
Salary, a pro rata share of earned Bonus Compensation through the termination
date, and four months of the Executive Benefits, or; the balance of the
Executive’s Annual Salary through the end of the Agreement’s term, pro rata
earned Bonus Compensation through the termination date, and Executive Benefits
through the balance of the term. Executive may terminate this Agreement with
three (3) months advance notice to the Company. Any termination by the Company
or the Executive of the Executive’s employment during the term hereof shall be
communicated by written Notice of Termination to the Executive, if such Notice
of Termination is delivered by the Company, and to the Company, if such Notice
of Termination is delivered by the Executive, all in accordance with the
following procedures:

 

(a)     The Notice of termination shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances alleged to provide a basis for termination;

 

(b)     Any Notice of Termination by the Company shall be approved by a
resolution duly adopted by a majority of the members of the Board;

 

7

--------------------------------------------------------------------------------

 

 

 

(c)     Any Notice of Termination by the Executive shall be provided to the
Board at least three (3) months prior to leaving the employment of the Company.
Upon the end of the three (3) months, all compensation provisions of this
Agreement shall cease.

 

13.     Termination Upon Change of Control. Notwithstanding any provision of
this Agreement to the contrary, the Executive may terminate this Agreement upon
a Change of Control, provided the Executive has been given ninety (90) days to
consider whether to continue in the same or substantially equivalent capacity
with the acquiring entity or accept Termination Payments consistent with Section
14 below.

 

14.     Termination Payments. In the event the Executive’s employment is
terminated by the Company during the term hereof for reasons other than Cause,
the Executive shall be paid four (4) months severance, which includes four
months of the Executive’s Annual Salary, pro rata share of earned Bonus
Compensation through the termination date and four (4) months of the Executive
Benefits as set forth in Section 5 as full settlement of any sums owed under
this Agreement and for any potential actions for breach of this Agreement by the
Company. Other than any payments set forth in this Section 14, the Executive
shall be entitled to no further compensation nor any other payments after such
termination. The Executive shall receive no further payments if terminated for
Cause other than Accrued Benefits.

 

15.     Death During Employment. If the Executive dies during the term of this
Agreement, the Company shall have no further obligations to pay the Executive
other than any Accrued Benefits.

 

16.     Illness or Incapacity. If the Executive is unable to perform the
Executive’s services by reason of illness or incapacity for a period of more
than three (3) consecutive months, the compensation thereafter payable to the
Executive during the next nine (9) consecutive months shall be 50% of the
compensation provided for herein. During such period of illness or incapacity,
the Executive shall be entitled to receive incentive compensation if any.
Notwithstanding the foregoing, if such illness or incapacity does not cease to
exist within a twelve (12) consecutive month period, the Executive shall not be
entitled to receive any further compensation nor any payments for such illness
or incapacity, and the Company may terminate this Agreement without further
liability to the Executive. Any existing options to purchase the Company’s
common stock held by the Executive at the time of termination shall be governed
by the terms of the option and not affected by this provision. Notwithstanding
any of the foregoing, if such illness or incapacity ceases prior to twelve (12)
consecutive months, at the termination of such illness or incapacity, the
Executive shall be entitled to receive the Executive’s full compensation payable
pursuant to the terms of this Agreement.

 

17.     Non-transferability. Any right to receive any payment due under this
Agreement or any other rights hereunder are expressly declared nontransferable.

 

18.     Indemnification. The Company shall indemnify the Executive and hold the
Executive harmless from liability for acts or decisions made by the Executive
while performing services for the Company to the greatest extent permitted by
applicable law. The Company shall use its best efforts to obtain coverage for
the Executive under any insurance policy now in force or hereafter obtained
during the term of this Agreement insuring officers and directors of the Company
against such liability.

 

19.     Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party.

 

20.     Entire Agreement. This Agreement is and shall be considered to be the
only agreement or understanding between the parties hereto with respect to the
employment of the Executive by the Company. All negotiations, commitments, and
understandings acceptable to both parties have been incorporated herein. No
letter, telegram, or communication passing between the parties hereto covering
any matter during this contract period, or any plans or periods thereafter,
shall be deemed a part of this Agreement; nor shall it have the effect of
modifying or adding to this Agreement unless it is distinctly stated in such
letter, telegram, or communication that is to constitute a part of this
Agreement and is attached as an amendment to this Agreement and is signed by the
parties to this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

 

 

21.     Enforcement. Each of the parties to this Agreement shall be entitled to
any remedies available in equity or by statute with respect to the breach of the
terms of this Agreement by the other party. The Executive hereby specifically
acknowledges and agrees that a breach of the provisions of Sections 8, 9, 10, or
11 of this Agreement will cause irreparable harm and damage to the Company, that
the remedy at law, for the breach or threatened breach of this Agreement will be
inadequate, and that, in addition to all other remedies available to the Company
for such breach or threatened breach (including, without limitation, the right
to recover damages), the Company shall be entitled to injunctive relief for any
breach or threatened breach of the provisions of Sections 8,9, 10, or 11 of this
Agreement.

 

22.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada. Venue for any subsequent legal
proceeding involving disputes arising out of this Agreement shall lie
exclusively in Nevada’s Eighth Judicial District Court, Clark County,
Nevada.          

 

23.     Severability. If and to the extent that any court of competent
jurisdiction holds any provision or any part thereof of this Agreement to be
invalid or unenforceable, such holding shall in no way affect the validity of
the remainder of this Agreement.

 

24.     Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach hereof shall constitute a waiver of any
such breach or of any covenant, agreement, term, or condition.

 

25.     Litigation Expenses. In the event that it shall be necessary or
desirable for the Executive or the Company to retain legal counsel and/or incur
other costs and expenses in connection with the enforcement of any or all of the
provisions of this Agreement, the prevailing party shall be entitled to recover
from the other party reasonable attorneys’ fees, costs, and expenses incurred by
the prevailing party in connection with the enforcement of this Agreement.
Payment shall be made upon the conclusion of such action.

 

26.     Survivability. The provisions of Sections 8, 9, 10, 11 and 21 shall
survive termination of this Agreement.

 

 

AGREED AND ENTERED INTO as of the date first above written.

 

Company:   Executive:       AMERITYRE CORPORATION           By /s/ Amerityre
Corporation                              /s/ Michael F. Sullivan               
      

 

 

 

 

9
 

 